DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 October 2020 has been entered.
 
Response to Amendment
	Applicant’s amendment, filed 15 October 2020, has been reviewed and entered.  Claims 1-14 and 35-53 are canceled, claims 15, 24, 28, 29, and 34 are amended, leaving claims 15-34 pending.  This Office Action is a non-final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The amendments to claims 15 and 34 overcome the claim objections and the objections are withdrawn (Remarks page 7).
The amendment to claim 15 overcomes the 112 rejections of claims 28 and 29 and the rejections are withdrawn (Remarks page 7).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the arrangement (claim 28) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation “an arrangement” in claim 28 is not enabled by the disclosure.  It is not clear to what structure this limitation is referring.  Paragraph 0110 states the assembly arrangement is the combined interaction .

Claim Rejections - 35 USC § 103

Claims 15-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US 20100229288 A1) in view of Provost et al. (US 6892393 B1).

As to claim 15, Higgins discloses a protective helmet (helmet 10), comprising:
a shell configured to protect a head of a user (shell 12, or shell 12 in combination with visor cover 78, or shell 12 in combination with outer shell 18);
a cap attached in an inside of the shell (impact energy absorbing liner 20); and
a face shield attached to the shell (visor 16) by at least one assembly arrangement (fig 3) and having a raised position and a lowered position (figs 1-7), wherein the face shield is movable between: the lowered position in which the face shield is adapted to be located substantially in front of a user's face (figs 1, 2, 7); and the raised position in which the face shield is located in a space between the cap and the inside of the shell (pocket 76 as disclosed in pp 0054).
wherein the at least one assembly arrangement comprises:
a rail positioned on the face shield (88) and having at least one guide surface received within a sliding track integral with the shell (84), the sliding track configured to guide a movement of the face shield from the lowered position to the raised position and back along, but spaced from, the inside of the shell (capable of and intended to guide).  

Higgins does disclose a rod 58 having an end at 24 pivotally connected to a portion of the face shield (pp 0059), so providing a pivoting mechanism is within the scope of the Higgins helmet.
Provost teaches a similar combination shell (10) and retractable face shield (18) including a rod (20) having a first end pivotally connected to a portion of the shell about a first substantially transverse axis (at 46, see col 4 line 30-35) and a second end pivotally connected to a portion of the face shield about a second substantially transverse axis different from the first substantially transverse axis (at 55, see col 4 line 45-50).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the at least one assembly arrangement of Higgins as a rod having a first end pivotally connected to a portion of the shell about a first substantially transverse axis and a second end pivotally connected to a portion of the face shield about a second substantially transverse axis different from the first substantially transverse axis, for the purpose of allowing the face shield to be adjusted to be centered relative to the wearer’s eyes, as well as provide appropriate clearance from the shell (Provost col 5 line 45-55).
  

  
As to claim 17, Higgins as modified discloses the helmet of claim 15, wherein the at least one guide surface comprises a lower portion having a shape substantially similar to a shape of a front portion of the shell (Higgins, the shape of the guide surface of 88 and the shape of the front portion of the shell 12 is “curved”), such that, during a first phase of the movement of the face shield from the raised position to the lowered position, the face shield substantially follows at least a portion of the inside of the shell (capable of and intended to follow, as shown in Higgins figures 4 and 5).  

As to claim 18, Higgins as modified discloses the helmet of claim 17, wherein the lower portion of the at least one guide surface is substantially convex toward the front portion of the shell (Higgins fig 7 and 8).  



As to claim 20, Higgins as modified discloses the helmet of claim 17, wherein the at least one guide surface comprises a portion located above the lower portion and having a radius of curvature (Higgins fig 8, Applicant is reminded that “above” is relative, particularly because the guide surface is intended to move in space which changes what features are above or below one another) configured to cause, during a second phase following the first phase of movement of the face shield from the raised position to the lowered position, a substantially vertical and downward movement of the face shield (capable of causing).  

As to claim 21, Higgins as modified does not disclose the at least one guide surface includes a curved upper portion having a forward-facing concavity configured to cause, during a third phase following the first phase and a second phase of movement of the face shield from the raised position to the lowered position, the face shield to move closer to the user's face.  

Higgins’ guide surface, like the claimed guide surface, is intended to complement the sliding track.  At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a forward-facing concavity because Applicant has not disclosed that a forward-facing concavity provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well Higgins’ guide surface and sliding track because the guide surfaces function in the same manner and the minor differences in structure do not result in a difference in function.  Therefore, it would have been an obvious matter of design choice to modify Higgins’ guide surface and sliding track to obtain the invention as specified in claim 21.

As to claim 22, Higgins as modified discloses the helmet of claim 17, wherein the at least one guide surface includes a substantially rectilinear upper portion (Higgins fig 8, Applicant is reminded that “upper” is relative, particularly because the guide surface is intended to move in space which changes what features are above or below one another) configured to cause, during a third Application No. 15/112,842 Paper Dated: October 15, 2020 In Reply to USPTO Correspondence of July 20, 2020 and September 23, 2020 Attorney Docket No. 6831-1602963phase following the first phase and a second phase of movement of the face shield from the raised position to the lowered position, the face shield to move closer to the user's face (capable of causing).  


Higgins’ guide surface, like the claimed guide surface, is intended to complement the sliding track.  At the time the invention was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a substantially flattened S-shape because Applicant has not disclosed that a substantially flattened S-shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well Higgins’ guide surface and sliding track because the guide surfaces function in the same manner and the minor differences in structure do not result in a difference in function.  Therefore, it would have been an obvious matter of design choice to modify Higgins’ guide surface and sliding track to obtain the invention as specified in claim 21.

As to claim 24, Higgins as modified discloses the helmet of claim 15, wherein the rail has a substantially L-shaped or substantially T-shaped cross section (Higgins fig 8), and the rail is housed in the sliding track having a cross section that is substantially U-shaped or substantially C-shaped (Higgins fig 9).  

As to claim 25, Higgins as modified discloses the helmet of claim 15, wherein the rail projects laterally and toward an outside of a side wing of the face shield (Higgins fig 8).  



As to claim 27, Higgins as modified discloses the helmet of claim 26, wherein the at least one housing is adapted to be positioned substantially near a user's temple when the user is wearing the helmet (Higgins fig 3).  

As to claim 28, as best understood, Higgins as modified discloses the helmet of claim 26, wherein the at least one support comprises an arrangement configured to link to the first end of the rod, thereby facilitating pivoting of the rod around the first axis, and wherein the sliding track is configured to operate together with the at least one guide surface of the rail (this is the obvious result of the modification presented in claim 15 above which results in the Provost rod and Higgins rail being combined on the same helmet).  

As to claim 29, as best understood, Higgins as modified discloses the helmet of claim 28, wherein the sliding track is positioned on a side wing of the face shield (Higgins pp 0060).   

As to claim 30, Higgins as modified discloses the helmet of claim 26, wherein the at least one support has a substantially semi-circular shape and is fastened to the inside of the shell (Higgins fig 3, fastened inside portion 68 of the shell), wherein the at least one support is substantially horizontally disposed between a headband (Higgins 72 is an elastic band as disclosed in pp 0050 and disposed on the head as shown in fig 4 and so is broadly considered to be a headband without the claimed headband having any more structure recited) and the inside of the shell (Higgins 68), and wherein a clearance space is located between the at least one support and the inside of the shell and sized to receive the face shield in the raised position (Higgins’ pocket 76 is between portions of the support and portions of the inside of the shell and is capable of and intended to receive the face shield as shown in fig 5).  

As to claim 31, Higgins as modified discloses the helmet of claim 15, wherein the face shield comprises at least one orifice having substantially a transverse axis corresponding to the second substantially transverse axis of the rod (Higgins 64 or Provost 54A, both of which have a transverse axis corresponding to the second substantially transverse axis of the rod/ Provost 20).  

As to claim 32, Higgins as modified discloses the helmet of claim 15, wherein the face shield is configured to extend substantially as far as a user's temples when the user is wearing the helmet (capable of and intended to extend as shown in Higgins figs 1, 2, 3, 7 as well as Provost fig 1).  

As to claim 33, Higgins as modified discloses the helmet of claim 15, wherein the face shield comprises a lower rim projecting toward a front side (Higgins 46).  

As to claim 34, Higgins discloses an assembly arrangement (fig 3) configured for connecting a face shield of a protective helmet to a shell of the protective helmet (capable of and intended to connect a face shield 16 to a shell 12), the face shield is movable between: a lowered position in which the face shield is located substantially in front of the user's face (figs 1, 2, 7); and a raised position in which the face shield is located in a space in the inside of the shell (pocket 76 as disclosed in pp 0054), the assembly arrangement comprising:
a rail (88) configured to be positioned on the face shield and having at least one guide surface configured to be received within a sliding track integral with the shell which guides a movement of the face shield from the lowered position to the raised position and back along, but spaced from, the inside of the shell (84).
Higgins does not disclose a rod having a first end configured to be pivotally connected to a portion of the shell about a first substantially transverse axis and a second end configured to be pivotally connected to a portion of the face shield about a second substantially transverse axis different from the first substantially transverse axis.
Provost teaches a similar combination shell (10) and retractable face shield (18) including a rod (20) having a first end pivotally connected to a portion of the shell about a first substantially transverse axis (at 46, see col 4 line 30-35) and a second end pivotally connected to a portion of the face shield about a second substantially 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the at least one assembly arrangement of Higgins as a rod having a first end pivotally connected to a portion of the shell about a first substantially transverse axis and a second end pivotally connected to a portion of the face shield about a second substantially transverse axis different from the first substantially transverse axis, for the purpose of allowing the face shield to be adjusted to be centered relative to the wearer’s eyes, as well as provide appropriate clearance from the shell (Provost col 5 line 45-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732